LOCKEMY, J.
Edward C. “Buddy” Cribb, III appeals the circuit court’s grant of Dean Spatholt, Clark Callahan, and Boundary House’s Rule 12(b)(2), SCRCP, motion to dismiss for lack of personal jurisdiction. We affirm.
FACTS/PROCEDURAL BACKGROUND
Spatholt and Callahan own and operate Boundary House (Boundary), a seafood restaurant. Boundary is a North Carolina company organized under North Carolina law with its principal place of business located at 1045 River Road, Calabash, North Carolina. Spatholt serves as Boundary’s president and treasurer, while Callahan serves as vice-president and secretary. Both serve on Boundary’s board of directors.
Prior to Boundary’s opening, Spatholt and Callahan approached Buddy Cribb to assist with the business. According to Buddy’s affidavit and complaint, Spatholt and Callahan first approached him in December of 2003, while he was working at the Carolina Roadhouse in Myrtle Beach, South Carolina. It appears Buddy merely spoke with Spatholt and Callahan about Boundary and did not enter into any type of contract with them in 2003. Later, Spatholt and Callahan approached Buddy’s father, Edward, to assist with the planning and operation of Boundary. According to Edward, he met with Callahan at the Carolina Roadhouse in Myrtle Beach twice in January of 2004 to negotiate and discuss restaurant plans. Thereafter, Edward entered into a contract with Spatholt and Callahan to work as a consultant for Boundary, and he agreed *480to help recruit his son, Buddy, as Boundary’s general manager.
In early 2004, Edward contacted Buddy from Myrtle Beach about the general manager position at Boundary. Around May 2005, Buddy met with Spatholt and Callahan and discussed the potential employment. Shortly thereafter, Spatholt and Callahan offered, and Buddy accepted, the general manager position. Buddy alleged Callahan promised to employ him for at least ten years. Additionally, Callahan promised Buddy the following compensation and benefits: an annual salary of $150,000, use of an automobile at Boundary’s expense, health insurance benefits, a cell phone and monthly plan for Buddy and his wife, two days off per week, and two weeks paid vacation. In reliance on this offer, Buddy resigned from his position as an operating partner of California Dreaming in Augusta, Georgia, and he and his family moved to Myrtle Beach. Buddy commuted to and from work while living in Horry County.
On September 12, 2006, the. Cribbs sued Callahan and Spatholt in their individual capacities and Boundary. In his complaint, Buddy maintained Spatholt unilaterally terminated him on September 1, 2006, and also sued for breach of contract, promissory estoppel, violation of the South Carolina Payment of Wages Act, and negligent misrepresentation. Collectively, Boundary, Callahan, and Spatholt moved to dismiss both cases for lack of personal jurisdiction, pursuant to Rule 12(b)(2), SCRCP. In a preliminary order, the- circuit court granted the motion to dismiss. In a final order, the circuit court dismissed the case with prejudice after finding South Carolina lacked specific and general jurisdiction over Boundary, as a business, and over Callahan and Spatholt, in their individual capacities.
As to general jurisdiction the circuit held Boundary, Callahan, and Spatholt “maintained no continuous and systematic general business contacts with South Carolina that were so substantial and of such a nature to justify allowing [Buddy Cribb] to proceed with these lawsuits in this [cjourt.” In regards to specific jurisdiction, the circuit court found Boundary, Callahan, and Spatholt “did not engage in any of the requisite conduct that the long arm statute references.” Fur*481ther, the circuit court found subjecting Boundary, Callahan, and Spatholt to litigation in South Carolina violated due process because 1) the litigation would be unfair and unreasonable to them; 2) South Carolina had no viable interest in adjudicating a dispute involving conduct of a restaurant operating solely in Brunswick County, North Carolina; and 8) Buddy Cribb knew or reasonably should have known that Boundary operated exclusively in North Carolina; thus, requiring Buddy Cribb to adjudicate the lawsuit there would not be unfair. Accordingly, the circuit court dismissed Buddy Cribb’s lawsuit with prejudice. This appeal follows.
ISSUE
Did the circuit court err in dismissing Buddy Cribb’s suit after finding it lacked personal jurisdiction over Boundary as a business entity and Callahan and Spatholt individually?
STANDARD OF REVIEW
The question of personal jurisdiction over a nonresident defendant is one which must be resolved upon the facts of each particular case. State v. NV Sumatra Tobacco Trading, Co., 379 S.C. 81, 88, 666 S.E.2d 218, 221 (2008). The circuit court’s decision should be affirmed unless unsupported by the evidence or influenced by an error of law. Cockrell v. Hillerich & Bradsby Co., 363 S.C. 485, 491, 611 S.E.2d 505, 508 (2005). “At the pretrial stage, the burden of proving personal jurisdiction over a nonresident is met by a prima facie showing of jurisdiction either in the complaint or in affidavits.” Id. “When a nonresident defendant attacks the allegations of a complaint based on jurisdiction, the court is not confined to the allegations of the complaint but may resort to affidavits or other evidence to determine jurisdiction.” Power Prods. & Servs. Co. v. Kozma, 379 S.C. 423, 430, 665 S.E.2d 660, 664 (Ct.App.2008).
PERSONAL JURISDICTION LAW
 “The concept of jurisdiction refers to the authority of a court over a particular person (personal jurisdiction) or the authority of a court to entertain a particular action (subject matter jurisdiction), but the concept does not refer to the *482validity of the claim on which an action against a person is based.” Boan v. Jacobs, 296 S.C. 419, 421, 373 S.E.2d 697, 698 (Ct.App.1988). In the present case, we are concerned with personal, rather than subject matter jurisdiction. Personal jurisdiction is exercised as “general jurisdiction” or “specific jurisdiction.” Coggeshall v. Reprod. Endocrine Assocs. of Charlotte, 376 S.C. 12, 16, 655 S.E.2d 476, 478 (2007).
I. General Jurisdiction
Section 36-2-802 of the South Carolina Code (2003) governs general jurisdiction and states: “A court may exercise personal jurisdiction over a person domiciled in, organized under the laws of, doing business, or maintaining his or its principal place of business in, this State as to any cause of action.” “A court may assert general jurisdiction if the defendant has an ‘enduring relationship’ with the forum state.” Cockrell, 363 S.C. at 495, 611 S.E.2d at 510. If an individual has an “enduring relationship” with the State, he may be sued here even if the cause of action did not arise in South Carolina. See id. (“General jurisdiction attaches even when the nonresident defendant’s contacts with the forum state are not directly related to the cause of action....”). To satisfy the “enduring relationship” requirement of general jurisdiction, the defendant’s contacts must be “continuous and systematic” as well as “so substantial and of such a nature as' to justify suit against the defendant on causes of action arising from dealings entirely different from those activities.” See id. (citing Int’l Shoe Co. v. Washington, 326 U.S. 310, 318, 66 S.Ct. 154, 90 L.Ed. 95 (1945)); Coggeshall, 376 S.C. at 17, 655 S.E.2d at 479 (2007) (“An enduring relationship is indicated by contacts that are substantial, continuous, and systematic.”). Furthermore, the defendant’s contacts with the forum must satisfy the due process clause. Cockrell, 363 S.C. at 495, 611 S.E.2d at 510.
II. Specific Jurisdiction
Courts may also have specific jurisdiction over a cause of action arising from a defendant’s contacts with the state pursuant to the long-arm statute. State v. NV Sumatra Tobacco Trading, Co., 379 S.C. 81, 88, 666 S.E.2d 218, 222 (2008). Under the long arm statute, a court may exercise *483personal jurisdiction over an individual acting directly or through an agent for causes of action arising from the individual’s:
(1) transacting any business in this State;
(2) contracting to supply services or things in the State;
(3) commission of a tortious act in whole or in part in this State;
(4) causing tortious injury or death in this State by an act or omission outside this State if he regularly does or solicits business, or engages in any other persistent course of conduct, or derives substantial revenue from goods used or consumed or services rendered in this State;
(5) having an interest in, using, or possessing real property in this State;
(6) contracting to insure any person, property, or risk located within this State at the time of contracting;
(7) entry into a contract to be performed in whole or in part by either party in this State; or
(8) production, manufacture, or distribution of goods with the reasonable expectation that those goods are to be used or consumed in this State and are so used or consumed.
S.C.Code Ann. § 36-2-803 (Supp.2008). Traditionally, our courts have conducted a two-step analysis to determine whether specific jurisdiction is proper by 1) determining if the long-arm statute applies and 2) determining whether the nonresident’s contacts in South Carolina are sufficient to satisfy due process requirements. Power Prods. & Servs. Co. v. Kozma, 379 S.C. 423, 431, 665 S.E.2d 660, 664 (Ct.App.2008). However, a more recent trend compresses the analysis into a due process assessment only. Id. at 431, 665 S.E.2d at 664-65; see also Cockrell, 363 S.C. at 491, 611 S.E.2d at 508 (“Because South Carolina treats its long-arm statute as coextensive with the due process clause, the sole question becomes whether the exercise of personal jurisdiction would violate due process.”).
Due process requires a defendant possess minimum contacts with the forum state such that maintenance of suit does not offend traditional notions of fair play and substantial justice. Coggeshall, 376 S.C. at 16, 655 S.E.2d at 478. “Further, the due process requirement mandates the defendant possess sufficient minimum contacts with the forum state *484such that he could reasonably anticipate being haled into court there.” Power Prods., 379 S.C. at 431-32, 665 S.E.2d at 665.
Courts apply a two-pronged analysis when determining whether a defendant possesses minimum contacts with the forum state such that maintenance of suit does not offend traditional notions of fair play and substantial justice. Id. at 432, 665 S.E.2d at 665. “The court must (1) find that the defendant has the requisite minimum contacts with the forum, without which, the court does not have the ‘power’ to adjudicate the action and (2) find the exercise of jurisdiction is reasonable or fair.” Id. To support a finding of due process, both prongs must be satisfied. Id.
To satisfy the power prong, the court must find the defendant directed his activities to residents of South Carolina and that the cause of action arises out of or relates to those activities. Moosally v. W.W. Norton & Co., 358 S.C. 320, 331-32, 594 S.E.2d 878, 884 (Ct.App.2004). The Moosally court stated:
It is essential in each case that there be some act by which the defendant purposefully avails itself of the privilege of conducting activities within the forum state, thus invoking the benefits and protections of its laws. The “purposeful availment” requirement ensures that a defendant will not be haled into a jurisdiction solely as a result of random, fortuitous, or attenuated contacts.' Whether the constitutional requirement of minimum contacts has been met depends on the facts of each case.
Id. at 332, 594 S.E.2d at 884-85. Finally, under the fairness prong, the court must consider the following factors: (1) the duration of the defendant’s activity in this State; (2) the character and circumstances of its acts; (3) the inconvenience to the parties by conferring or refusing to confer jurisdiction over the nonresident; and (4) the State’s interest in exercising jurisdiction. NV Sumatra Tobacco Trading, 379 S.C. at 91, 666 S.E.2d at 223.
ARGUMENTS AND ANALYSIS
I. Personal Jurisdiction of Buddy Cribb’s Claims Against Boundary and Callahan and Spatholt Individually
Buddy Cribb argues the circuit court erred in dismissing his suit for lack of personal jurisdiction over Boundary as a *485business entity, and Callahan and Spatholt individually. He maintains the long arm statute applies to Boundary, Callahan, and Spatholt based on the following activities: (1) transacting any business in this State; (2) causing tortious injury or death in this State by an act or omission outside this State if he regularly does or solicits business, or engages in any other persistent course of conduct, or derives substantial revenue from goods used or consumed or services rendered in this State; and (3) entry into a contract to be performed in whole or in part by either party in this State.1 Moreover, Buddy argues Boundary possessed the requisite minimum contacts to satisfy due process. We believe the circuit court did not err in dismissing Buddy’s case based on Buddy’s contract with Boundary and Boundary’s presence in South Carolina.
A.) Due Process Based on Contract
In support of Buddy’s assertion that Boundary possesses minimum contacts with South Carolina, Buddy argues Boundary directed its activities towards the State by recruiting him in South Carolina. Buddy argues Boundary purposefully availed itself to the benefits of doing business in South Carolina based on this recruitment. Buddy also asserts Boundary purchased numerous food products, supplies, linens, and other goods from South Carolina in furtherance of its business activities. We find South Carolina lacks personal jurisdiction over Boundary if we only examine Buddy’s contract.
Our courts have held entering into a contract or mere negotiations inside South Carolina without more is not enough to establish minimum contacts. Loyd & Ring’s Wholesale Nursery, Inc. v. Long & Woodley Landscaping & Garden Ctr., Inc., 315 S.C. 88, 92, 431 S.E.2d 632, 635 (Ct.App.1993) (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 478-79, 105 S.Ct. 2174, 85 L.Ed.2d 528 (1985)). In Loyd, this court stated: “An individual’s contract with an out-of-state party cannot alone establish sufficient minimum contact’s in the other party’s home forum.” Id. Furthermore the court found: “The parties’ prior negotiations, the consequences of their *486actions as contemplated by the parties, the terms of the contract, and the parties’ actual course of dealings must be considered in evaluating whether a defendant purposefully established minimum contacts within the forum.” Id.
This court has held South Carolina has jurisdiction over a party who entered into a contract that was to be partly performed within the State. Atl. Wholesale Co., Inc. v. Solondz, 283 S.C. 36, 320 S.E.2d 720 (Ct.App.1984). In Solondz, a New York resident agreed to purchase silver from Atlantic Wholesale. Id. at 37, 320 S.E.2d at 721. However, when Solondz later refused to pay for the silver, Atlantic Wholesale brought suit in South Carolina. Id. Our court held South Carolina had jurisdiction over the suit because “the evidence presented at the hearing on the motion to dismiss clearly show[ed] Solondz entered into a contract that was to be partly performed in South Carolina.” Id. at 38, 320 S.E.2d at 722. Moreover this court found adjudicating the case within the State would not offend due process even though “Solondz ha[d] engaged in little activity in South Carolina ... [because] the length and duration of the activity of the nonresident in this State is not deemed important and need only be minimal when the plaintiff lives in the forum state and the cause of action arose out of the defendant’s activities in this State.” Id. at 39, 320 S.E.2d at 722 (internal citation omitted) (emphasis added).
Buddy Cribb knew Boundary was located in Calabash, North Carolina when negotiations occurred. In fact, Buddy knew his duties as general manager would include:
(a) creating, training manuals and other employee guidebooks for Boundary;
(b) designing the layout of the menu and procuring equipment and inventory for the kitchen, bar, and dining area of Boundary;
(c) meeting with consultants and accounting professionals to determine the Restaurant’s expenses [and] revenues; [and]
(d) supervising the day-to-day operations of [Boundary], including but not limited to, hiring and firing personnel, training new employees, and managing the operations of the kitchen, bar, and dining area.
*487Buddy also indicated he knew he would have to purchase supplies from several South Carolina vendors. Based on Buddy’s own admissions, under the terms of his negotiated contract, he knew his work as general manager would occur in North Carolina. Therefore, where he would perform his job was within the contemplation of Boundary and Buddy. Finally, the parties’ actual course of dealings occurred at Boundary’s principal place of business, in Calabash, North Carolina. Accordingly, South Carolina lacks personal jurisdiction over Boundary based solely on Buddy’s contract.
B.) Due Process Based on Presence within the State
Based on our courts’ recent trend of compressing a personal jurisdiction analysis into a due process assessment only, our sole question is whether the exercise of personal jurisdiction would violate due process. Cockrell v. Hillerich & Bradsby Co. 363 S.C. 485, 491, 611 S.E.2d 505, 508 (2005) (“Because South Carolina treats its long-arm statute as coextensive with the due process clause, the sole question becomes whether the exercise of personal jurisdiction would violate due process.”); Power Prods. & Servs. Co. v. Kozma, 379 S.C. 423, 665 S.E.2d 660 (Ct.App.2008) (where our court assessed only a due process analysis to determine whether specific jurisdiction was proper). Accordingly, we must determine whether Boundary possesses minimum contacts with South Carolina so as not to offend due process. Under the two-pronged analysis, we must determine whether Boundary (1) had the requisite minimum contacts with South Carolina, without which, the court does not have the “power” to adjudicate the action and (2) find the exercise of jurisdiction is reasonable or fair.
Boundary had more than random contacts within South Carolina under the power prong. S. Plastics Co. v. S. Commerce Bank, 310 S.C. 256, 262, 423 S.E.2d 128, 132 (1992) (“This ‘purposeful availment’ requirement ensures that a defendant will not be haled into a jurisdiction solely as a result of random, fortuitous, or attenuated contacts.”). Boundary was present in the state via its agents Callahan, Spatholt, and Edward. Boundary directed its activities toward South Carolina by soliciting and contracting with Edward and Buddy here regarding their respective roles with designing and operating Boundary. In fact, Boundary admits it “hired some *488service providers from Horry County to assist with planning the construction of the Restaurant in Calabash, North Carolina.”
Edward Cribb, as an agent of Boundary, maintains he: met with Spatholt and Callahan to discuss plans for Boundary while in Myrtle Beach; recruited Buddy as Boundary’s general manager at Callahan’s request from Myrtle Beach; met with Callahan and Spatholt several times at architect William R. Halasz’s offices in Myrtle Beach to discuss and review prospective drawings, design, and layout of Boundary; contacted a Myrtle Beach restaurant planner who drafted proposed plans for the layout of Boundary’s kitchen; met with representatives from Jacobi-Lewis Company to discuss the layout of Boundary’s kitchen and revised and made changes to the layout at the meeting; closed Aspen Grill and thereafter Boundary hired former employees from Aspen Grill.
Enough business v/as conducted within the state to satisfy the power prong because: 1) negotiations took place in South Carolina; 2) Edward, as Boundary’s agent, transacted business here; and 3) Callahan and Spatholt, as Boundary’s agents, met with Edward’s contacts in South Carolina to discuss plans for opening Boundary with South Carolina businesses. Based on these contacts, we believe Boundary has sufficient minimum contacts with South Carolina such that it would expect to be haled into court here. Accordingly, Buddy met the requirements of the power prong.
However, the fairness prong of the minimum contacts test fails. As explained above, courts look at the following four, factors in determining whether exercise of jurisdiction is reasonable or fair: (1) the duration of the defendant’s activity in this State; (2) the character and circumstances of its acts; (3) the inconvenience to the parties by conferring or refusing to confer jurisdiction over the nonresident; and (4) the State’s interest in exercising jurisdiction. State v. NV Sumatra Tobacco Trading, Co., 379 S.C. 81, 91, 666 S.E.2d 218, 223 (2008).
Under the first prong, Boundary’s activity within the State of negotiating an employment contract with Buddy was brief. Second, the character and circumstances of the negotiations with Buddy were preliminary discussions regarding Buddy’s *489role as general manager. The parties knew Buddy would actually perform his duties under the contract at Boundary’s principal place of business and any other contacts formed within the state are not part of Buddy’s conflict. Third, as Buddy admits in his appeal, Calabash, North Carolina is only two miles outside the South Carolina border. Further, Buddy commuted to North Carolina daily for work, and he currently lives close to the North Carolina border. Therefore, it would not significantly inconvenience either party to adjudicate the suit in North Carolina.
Finally, the State’s interest in exercising jurisdiction is small. Our supreme court, in addressing this prong, held South Carolina’s interest in providing redress for its citizens was diminished when “nothing which [was] the subject of this litigation ha[d] taken place in South Carolina.” Aviation Assocs. & Consultants, Inc. v. Jet Time, Inc., 303 S.C. 502, 509, 402 S.E.2d 177, 181 (1991). Specifically, the Aviation Court stated: “[W]hile South Carolina has an interest in providing redress for its citizens, that interest is diminished when no business was transacted in this State and any contract formed was not to be performed in this State.” Id. Further, the State’s interest in exercising jurisdiction further diminishes when public policy issues are taken into account. Here, any business relationship Boundary maintained within the State is unrelated to the current conflict, and a ruling reversing the circuit court could discourage business relationships within South Carolina that have nothing to do with the litigation. Because the fairness prong of the minimum contact analysis fails, adjudication of the suit in South Carolina would offend due process. Accordingly, we affirm the circuit court’s order dismissing Buddy Cribb’s suit for lack of personal jurisdiction.
C.) Personal Jurisdiction over Callahan and Spatholt individually
For reasons similar to the ones stated above, we believe Callahan and Spatholt individually possess enough minimum contacts with South Carolina so as not to offend due process under the power prong. However, the fairness prong of the due process analysis fails for reasons similar to those stated above. The crux of our reasoning here is based on Aviation *490which held South Carolina’s interest in providing redress for its citizens was diminished when “nothing which [was] the subject of this litigation ha[d] taken place in South Carolina.” 803 S.C. at 509, 402 S.E.2d at 181. The circuit court’s dismissal of Buddy Cribb’s suit for lack of personal jurisdiction in regards to Boundary as a business entity and Callahan and Spatholt individually is therefore
AFFIRMED.
HUFF and THOMAS, J.J., concur.

. These activities correspond to sections 1, 4, and 7 of the long arm statute, respectively. S.C.Code Ann. § 36-2-803 (Supp.2008).